Citation Nr: 1040026	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a service connected left 
shoulder disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to December 1997 
and from December 2003 to March 2005.

This matter comes before the Board of Veterans Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.

This matter was remanded in July 2009 for additional development, 
which has been completed.  


FINDING OF FACT

The Veteran does not have nonunion or dislocation of the clavicle 
or scapula, range of motion limited to shoulder height (90 
degrees) or less, or any impairment of the humerous or 
dislocations at the scapulohumeral joint.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
a service-connected left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.71a, Diagnostic Codes 5024-5203, 5201, 5202 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, more 
appropriately in this case, the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of determining 
whether the Veteran is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period (as in this case).  Id. at 126.  Hart appears 
to extend Fenderson to all increased evaluation claims.

In this case, the Veteran has been assigned a 10 percent 
disability rating for his left shoulder under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5024-5203.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
rating assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27.  Diagnostic Code 5024 pertains to 
tenosynovitis, which provides that ratings shall be based on 
limitation of motion of the affected parts as degenerative 
arthritis.  Diagnostic Code 5203 pertains to impairment of the 
clavicle or scapula.

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under 38 C.F.R. § 4.71a, DC 5203, for impairment of 
the clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  Id.  

The Board has also considered other potentially applicable 
diagnostic codes.  Under DC 5201, a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at shoulder 
level.  When there is limitation of motion midway between the 
side and shoulder level, a 20 percent rating is warranted for 
limitation of motion of the minor arm, and a 30 percent rating is 
warranted for limitation of motion of the major arm.  The next 
higher evaluation for major arm limitation of motion, the maximum 
40 percent rating, is assigned for limitation of motion of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the minor arm, a 
20 percent rating is assignable when there is malunion, with 
moderate deformity or when there is marked deformity of the arm.  
Also under DC 5202, for recurrent dislocation of the minor arm at 
the scapulohumeral joint, a 20 percent rating is assignable with 
infrequent episodes, and guarding of movement only at shoulder 
level and also, where there are frequent episodes and guarding of 
all arm movements.  Fibrous union of the humerus warrants a 40 
percent rating; nonunion (false flail joint) warrants a 50 
percent rating; and loss of the head of the humerus (flail 
shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, DC 
5202.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: Forward elevation (flexion) from zero to 
180 degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I.  In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of forward 
flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003).

A VA outpatient treatment record, dated April 2005, shows that 
the Veteran complained of chronic left shoulder pain.  The 
evaluation revealed full range of motion (ROM) without pain but 
tenderness on the left upper back/shoulder area.  A December 2005 
record showed the same findings, but noted increased pain.  March 
2006 records show reports of occasional pain and that the Veteran 
was employed as a cable puller, while an April 2006 record again 
shows full ROM without pain but tenderness on the left upper 
back/shoulder area.  An August 2007 record shows the same 
findings, but notes increased pain.

April 2008 and November 2008 VA treatment records show that the 
Veteran had full ROM without pain and without joint tenderness.  
The assessment in April was chronic left shoulder pain, stable.  
The November 2008 record did not provide a diagnosis.

The Veteran was afforded a VA examination in June 2005.  The 
examiner reviewed the claims file and noted that the Veteran 
injured his left shoulder in 1995 and re-injured it in 2004 while 
in Iraq.  The current symptoms of the left shoulder occur with 
strenuous activity and overhead movement.  The pain is usually a 
7 out of 10 three times a week with weakness.  The report 
indicates that the Veteran is right-hand dominant but uses his 
left hand regularly.

ROM testing revealed painful flexion and abduction at 160 and 180 
degrees.  Internal rotation was also painful, measuring 60 to 90 
degrees.  External rotation was normal.  No other symptoms were 
present.  X-rays showed no significant findings.  The diagnosis 
was left shoulder injury with residual.

In September 2009, the Veteran had another VA examination.  The 
examiner was unable to review the claims file because it was not 
available at the RO but she was able to review VA treatment 
records.  The Board finds that the examiner's inability to review 
the claims file is not prejudicial to the Veteran's claim as the 
issue concerns the current severity of the left shoulder injury.  
The records cite (and reviewed by the Board) above only provide 
evidence against this claim.  Further, the claims file does not 
contain private treatment records or documents that would be 
relevant to the examiner's report.  Thus, the Veteran is not 
harmed by the examiner's inability to review his claims file.

During the examination, the Veteran stated that his shoulder 
locks up about three days per week with sharp pain and popping.  
He said he has worked as a network technician with computers for 
the past 11 years.  He reported pain, stiffness and locking as 
well as severe flare-ups that occur about once every month or two 
that last one to two days. 

ROM testing showed flexion to 180 degrees, abduction to 180 
degrees, and internal and external rotation to 90 degrees, 
bilaterally.  There was no objective evidence of pain with active 
motion or following repetitive motion.  No additional limitations 
were noted after three repetitions of ROM testing.  X-rays showed 
minimal bone spurring around the AC joint, which may or may not 
be symptomatic.  The impression was minimal degenerative joint 
disease of the AC joint.

The report noted that the Veteran has not missed work due to his 
shoulder injury in the last year.  The official diagnosis was 
left shoulder strain with no significant effects on his usual 
occupation.  The examiner stated that the x-ray finding of 
degenerative joint disease was an incidental finding and not 
reproducible during the exam.

A June 2010 VA treatment record noted that the Veteran complained 
of worsening left shoulder pain with limited abduction and 
external rotation due to pain.  X-rays showed mild AC joint 
degenerative joint disease.  Spurring was indicted on the distal 
clavicle on a previous x-ray.  ROM testing showed flexion to 132 
degrees and abduction to 142 degrees.  External rotation measured 
to 85 degrees while internal rotation measured to 60 degrees.  
The impression was suspected coracoacromial impingement with 
rotator cuff with rotational movements given palpable downsloping 
acromion.  Noted was a tight levator scapulae on the left.

In this case, an increased rating for the Veteran's left shoulder 
disability is not warranted.  He does not have nonunion or 
dislocation of the clavicle or scapula, thus a rating greater 
than 10 percent is not warranted under DC 5203.  Further, as 
testing shows, the Veteran has always had ROM greater than 
shoulder height, thus an increased rating is not warranted under 
DC 5201.  Finally, the evidence has not shown any impairment of 
the humerous or dislocations at the scapulohumeral joint, thus a 
rating greater than 10 percent is not warranted under DC 5202.  
38 C.F.R. § 4.71a.

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, weakness, and stiffness, as well as 
all evidence of record related to pain and pain on motion, in 
determining that the preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating.  Simply, 
the evidence shows that the Veteran has had full ROM up until 
June 2010, and even then, his ROM was noted as being far greater 
than allowed for an increased rating, even with consideration of 
pain and stiffness.  Thus, the Board finds that an increased 
rating is not supported by the evidence.

In addition, extraschedular ratings have been considered.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected disability 
or disabilities.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the Board finds that the schedular 
criteria adequately address the Veteran's symptoms.  The Veteran 
has not alleged and the evidence does not show that his 
disability produces impairment of earning capacity beyond that 
reflected in the rating schedule or that his disability affects 
employability in ways not contemplated by the rating schedule.  
Thus, a referral for an extraschedular rating is not warranted.

Finally, the Board notes that the Veteran has not alleged that 
his service-connected left shoulder disability has rendered him 
unemployable or caused him to be unemployed.  In fact, it appears 
that as of the September 2009 VA examination, the Veteran was 
still employed as a network technician.  Therefore, the Board 
finds that a claim for a TDIU is not raised by the record.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

Here, the duty to notify was not completely satisfied prior to 
the initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied in part, 
prior to the initial RO decision, by letter dated April 2005, 
that addressed the notice elements for substantiating the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Subsequent to the initial decision, the Veteran was 
notified of the Dingess criteria and criteria for an increased 
rating by way of letters dated March 2006 and May 2008, 
respectively.

Combined, the letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Although all of the 
notice letters were not sent before the initial RO decision in 
this matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of the 
case issued in July 2008, after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran was afforded VA medical examinations.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased evaluation for a service-connected 
left shoulder disability, currently rated as 10 percent 
disabling, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


